DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-4 were originally presented having a filing date of October 4, 2019, and claim priority to Japanese Patent Application JP2018-222632 having a filing date of November 28, 2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “navigation unit configured to retrieve…” in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claims 1 and 3, claim limitation “out of the one or more partial routes in a period” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  It is not clear what defines a period, for example, is it a period of time or a distance traveled?  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is not clear what defines a “period”.  For example, is a period determined by time or distance?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda, Publication US 2019/0278286, in view of Wheeler, Publication US 2018/0188743 (hereinafter referred to as “Ueda” and “Wheeler”, respectively.)

As per claim 1, Ueda discloses an automated driving device comprising:
a navigation unit configured to retrieve one or more … routes with a predetermined length other than a guide route which branch from the guide route at a branch point through which a vehicle is expected to pass before the vehicle passes through the branch point [see at least Ueda Fig. 3; para 59 "Fig. 3 is a diagram showing an example of a settable route to a destination.  As shown in Fig. 3…in a case that there are a plurality of routes having the same distance to the destination…"]; and
an electronic control unit configured to control automated driving of the vehicle based on information of a specific … route out of the one or more … routes in a period until the navigation unit completes retrieval of a redundant route for guiding the vehicle to a destination point when the vehicle departs from the guide route at the branch point and travels on the specific partial route [see at least Ueda Fig. 3; para 49 "…the action plan generation unit 140 generates a target trajectory along which the subject vehicle M will travel in the future automatically (without depending on an operation of a driver) so that the subject vehicle M can generally travel on the recommended lane determined by the recommended lane determination unit 61...the target trajectory is represented as a sequence of points (trajectory points) at which the subject vehicle M is to arrive. The trajectory point is a point at which the subject vehicle M is to arrive for each predetermined travel distance (for example, several meters) at a road distance, and a target speed and a target acceleration at every predetermined sampling time (for example, several tenths of a [sec]) are separately generated as part of the target trajectory. The trajectory point may be a position at which the subject vehicle M is to arrive at the sampling time at every predetermined sampling time."; para 85 "In a case in which a route along which the subject vehicle M can arrive at the destination can be set (in a range of a prescribed cost) even in a case that the subject vehicle M progresses in any of progression directions selected at a position of the signal 51, the route selection unit 142 determines a route to the destination on the basis of a result of recognition or prediction of the signal information acquisition unit 134."  'In a range of prescribed cost' means that as compared with a progression route in one progression direction, a progression route in another progression direction is within a predetermined time (within a predetermined distance)."],
wherein the predetermined length is set such that the navigation unit completes retrieval of the redundant route before traveling of the vehicle on the specific … route is completed [see at least Ueda para 49 "The trajectory point is a point at which the subject vehicle M is to arrive for each predetermined travel distance (for example, several meters) at a road distance, and a target speed and a target acceleration at every predetermined sampling time (for example, several tenths of a [sec]) are separately generated as part of the target trajectory. The trajectory point may be a position at which the subject vehicle M is to arrive at the sampling time at every predetermined sampling time."; para 86 "In a 
Ueda fails to disclose partial routes.  However, Wheeler teaches this limitation [see at least Wheeler para 16 "…The vehicle computing system analyzes the lane element graph and allows the resolution route to produce a number of potential partial routes, or route hypotheses (e.g., partial routes from a start to some intermediate point before an endpoint)."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed in Ueda to use partial routes as disclosed in Wheeler because of the benefit of safe navigation of autonomous vehicles. [See Wheeler para 2.]

As per claim 2, Ueda Ueda discloses the automated driving device, wherein the navigation unit is configured to retrieve the one or more … routes with an event in which a distance between the vehicle and the branch point becomes less than a threshold distance as a trigger [see at least Ueda para 10 "…the driving control unit is configured to compare the routes to the destination that are able to be selected with each other, and determine the route to the destination according to the traffic management state of the signal in… a case that a difference between distances to the destination is within a predetermined range."; Fig. 3].
Ueda fails to disclose partial routes.  However, Wheeler teaches this limitation [see at least Wheeler para 16 "…The vehicle computing system analyzes the lane element graph and allows the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed in Ueda to use partial routes as disclosed in Wheeler because of the benefit of safe navigation of autonomous vehicles. [See Wheeler para 2.]


As per claim 3, Ueda discloses an automated driving device comprising:
a navigation unit configured to receive a result of retrieval of one or more … routes with a predetermined length other than a guide route which branch from the guide route at a branch point through which a vehicle is expected to pass from a route retrieval server before the vehicle passes through the branch point [see at least Ueda Fig. 3; para 59 "Fig. 3 is a diagram showing an example of a settable route to a destination.  As shown in Fig. 3…in a case that there are a plurality of routes having the same distance to the destination…"]; and
an electronic control unit configured to control automated driving of the vehicle based on information of a specific … route out of the one or more … routes in a period until the route retrieval server completes retrieval of a redundant route for guiding the vehicle to a destination point when the vehicle departs from the guide route at the branch point and travels on the specific… route [see at least Ueda Fig. 3; para 49 "…the action plan generation unit 140 generates a target trajectory along which the subject vehicle M will travel in the future automatically (without depending on an operation of a driver) so that the subject vehicle M can generally travel on the recommended lane determined by the recommended lane determination unit 61...the target trajectory is represented as a sequence of points (trajectory points) at which the subject vehicle M is to arrive. The trajectory point is a point at which the 
wherein the predetermined length is set such that the route retrieval server completes retrieval of the redundant route before traveling of the vehicle on the specific … route is completed [see at least Ueda para 49 "The trajectory point is a point at which the subject vehicle M is to arrive for each predetermined travel distance (for example, several meters) at a road distance, and a target speed and a target acceleration at every predetermined sampling time (for example, several tenths of a [sec]) are separately generated as part of the target trajectory. The trajectory point may be a position at which the subject vehicle M is to arrive at the sampling time at every predetermined sampling time."; para 86 "In a case that a route along which the subject vehicle M can arrive at a destination can be set even though the subject vehicle M progresses in any of progression directions that can be selected at the intersection at which the signal is provided, the route selection unit 142 determines an efficient route to the destination on the basis of information acquired by the signal information acquisition unit 134 and then causes the subject vehicle M to travel along the route.; para 38 “various server devices"]
partial routes.  However, Wheeler teaches this limitation [see at least Wheeler para 16 "…The vehicle computing system analyzes the lane element graph and allows the resolution route to produce a number of potential partial routes, or route hypotheses (e.g., partial routes from a start to some intermediate point before an endpoint)."
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed in Ueda to use partial routes as disclosed in Wheeler because of the benefit of safe navigation of autonomous vehicles. [See Wheeler para 2.]

As per claim 4, Ueda discloses the automated driving device, wherein the route retrieval server is configured to retrieve the one or more … routes with an event in which a distance between the vehicle and the branch point becomes less than a threshold distance as a trigger [see at least Ueda para 10 "…the driving control unit is configured to compare the routes to the destination that are able to be selected with each other, and determine the route to the destination according to the traffic management state of the signal in… a case that a difference between distances to the destination is within a predetermined range."; Fig. 3]
Ueda fails to disclose partial routes.  However, Wheeler teaches this limitation [see at least Wheeler para 16 "…The vehicle computing system analyzes the lane element graph and allows the resolution route to produce a number of potential partial routes, or route hypotheses (e.g., partial routes from a start to some intermediate point before an endpoint)."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed in Ueda to use partial routes as disclosed in Wheeler because of the benefit of safe navigation of autonomous vehicles. [See Wheeler para 2.]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313) 446-4881.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAULA L SCHNEIDER/               Primary Examiner, Art Unit 3668